NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


            HARIANTO HARIANTO, et al., Plaintiffs/Appellants,

                                         v.

              STATE OF ARIZONA, et al., Defendants/Appellees.

                              No. 1 CA-CV 18-0446
                                FILED 9-24-2020


            Appeal from the Superior Court in Maricopa County
                           No. CV 2015-051925
                The Honorable John R. Hannah, Jr., Judge

                                   AFFIRMED


                                    COUNSEL

Zachar Law Firm, Phoenix
By Christopher J. Zachar
Co-Counsel for Plaintiffs/Appellants

The Leader Law Firm, Tucson
By John P. Leader
Co-Counsel for Plaintiffs/Appellants

Arizona Attorney General’s Office, Phoenix
By G. Michael Tryon
Co-Counsel for Defendants/Appellees
Fennemore Craig PC, Phoenix
By Douglas C. Northup, Philip L. Brailsford
Co-Counsel for Defendants/Appellees


                     MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


B R O W N, Judge:

¶1             Appellant Harianto and several of his family members
(collectively, “Harianto”) were involved in a head-on collision with a
wrong-way driver on I-17 in Yavapai County. Harianto filed suit against
the State of Arizona (“the State”), alleging the Arizona Department of
Transportation (“ADOT”) and the Department of Public Safety (“DPS”)
were negligent. The superior court granted summary judgment in favor of
the State on all claims. In this memorandum decision, we address whether
Harianto’s negligence theory against ADOT fails for lack of causation,
whether qualified immunity applies to DPS officers involved in responding
to the wrong-way driver incident, and whether Harianto properly
presented a claim that DPS failed to properly train its dispatchers. In a
separate opinion, we address whether statutory qualified immunity applies
to Harianto’s claim that the dispatchers were negligent in coordinating the
emergency response. For the following reasons, we affirm.

                            BACKGROUND

¶2             The relevant facts are undisputed. Alan Horan (“Horan”)
was spotted before dawn one morning driving north in the southbound
lanes of I-17 in northern Maricopa County. Southbound motorists began
calling 911 at 4:05 a.m. Callers described Horan as driving lock-armed,
staring straight ahead as if in a trance, unaware of the hazard he was
creating. While receiving these calls, DPS dispatchers alerted officers to
respond to the wrong-way driver emergency, which had been
automatically classified as the “highest priority-type call.” During the
emergency, law enforcement officers responded to the alerts at various
locations.

¶3         As Horan approached the boundary between Maricopa and
Yavapai counties, the dispatcher taking the lead in handling the calls


                                    2
                    HARIANTO, et al. v. STATE, et al.
                        Decision of the Court

contacted the Flagstaff dispatch office, which in turn notified DPS troopers
in Yavapai County about Horan. Trooper Schmidt, who was driving south
on I-17 several miles north of Horan’s last known location, received the call
about Horan from Flagstaff dispatch at 4:22 a.m. Schmidt initiated a traffic
break to slow and eventually stop the southbound traffic with the goal of
preventing southbound motorists from colliding with Horan’s vehicle.
Once the traffic was stopped, Schmidt intended to use his patrol car as a
barrier between Horan and the southbound motorists.

¶4            At around 4:27 a.m., however, a few miles south of where
Schmidt had started the traffic break, Horan’s car collided head on with
Harianto’s minivan, killing three passengers in the minivan and seriously
injuring another two passengers and the drivers of both vehicles. Horan
had traveled at least 21 miles on I-17 in the wrong direction before the
collision. Police could not determine exactly how, when, or why Horan
began driving the wrong direction, but investigators speculated he may
have been experiencing medical issues.

¶5           Harianto sued the State, alleging that through its agencies, the
State was negligent in (1) failing to take appropriate measures, including
providing reasonable warnings to prevent wrong-way driving and related
accidents, and (2) failing to adopt or implement any law enforcement
standards to prevent such accidents. Harianto also alleged the State knew
or should have known that wrong-way incursions were occurring on a
regular basis on Arizona’s highways and that fatal collisions caused by
wrong-way drivers had been increasing in recent years.

¶6             Following substantial discovery, the State moved for
summary judgment, arguing that (1) absolute immunity barred Harianto’s
allegation that the State was negligent for failing to adopt wrong-way
driver policies and (2) statutory qualified immunity precluded the alleged
negligence related to DPS’s response. The State also asserted that
regardless of immunity, Harianto failed to establish an applicable standard
of care, breach, or causation. Harianto countered in part that DPS was
subject to liability based on Schmidt’s response to the Horan emergency.
The superior court granted the State’s motion. Harianto unsuccessfully
moved for reconsideration, and this timely appeal followed.

                              DISCUSSION

¶7            We review the superior court’s grant of summary judgment
de novo, viewing the evidence and reasonable inferences in the light most
favorable to the non-moving party. Ochser v. Funk, 228 Ariz. 365, 369, ¶ 11



                                     3
                     HARIANTO, et al. v. STATE, et al.
                         Decision of the Court

(2011). Summary judgment is appropriate if “there is no genuine dispute
as to any material fact and the moving party is entitled to judgment as a
matter of law.” Ariz. R. Civ. P. 56(a). We will affirm the court’s disposition
if we conclude it is correct for any reason. Hawkins v. State Dep’t of Econ.
Sec., 183 Ariz. 100, 103 (App. 1995).

       A.     Causation

¶8             Harianto argues the superior court erred in granting
summary judgment because the State, through ADOT, was negligent in
failing to adopt wrong-way driver prevention measures, and its failure to
adopt such measures was the cause of the accident. To establish a claim of
negligence against ADOT based on its lack of policies and procedures,
Harianto was required to show: (1) the existence of a duty that required
conformity to a certain standard of care, (2) breach of that duty, (3) a causal
connection between the breach and injury, and (4) actual damages. Gipson
v. Kasey, 214 Ariz. 141, 143, ¶ 9 (2007). Although not specifically addressed
by the superior court, we conclude causation is lacking and thus we do not
address the remaining elements of negligence.

¶9              Causation has two subparts: (1) actual or factual causation,
and (2) proximate or legal causation. Dupray v. JAI Dining Services (Phoenix),
Inc., 245 Ariz. 578, 583, ¶ 17 (App. 2018). Actual causation “exists if the
defendant’s act helped cause the final result and if that result would not
have happened without the defendant’s act.” Oniveros v. Borak, 136 Ariz.
500, 505 (1983). This is true even if the negligent act contributed “only a
little” to the injury. Id. Proximate causation exists when the defendant’s
acts are a “substantial factor” in the injury. Barrett v. Harris, 207 Ariz. 374,
381, ¶ 26 (App. 2004). If the substantial factor test is met, actual causation
is sufficient to establish proximate cause unless an extraordinary
unforeseeable intervening event occurs. Dupray, 245 Ariz. at 583, ¶ 17.
Thus, the “proximate cause of an injury is that which, in a natural and
continuous sequence, unbroken by any efficient intervening cause,
produces an injury, and without which the injury would not have
occurred.” Robertson v. Sixpence Inns of Am., Inc., 163 Ariz. 539, 546 (1990)
(citation omitted).

¶10           Proximate cause is usually a jury question. McMurty v.
Weatherford Hotel, Inc., 231 Ariz. 244, 256, ¶ 38 (App. 2013). However,
“[s]heer speculation is insufficient to establish the necessary element of
proximate cause or to defeat summary judgment.” Badia v. City of Casa
Grande, 195 Ariz. 349, 357, ¶ 29 (App. 1999). This is especially so if parties
rely on conjectural or conclusory expert opinions. See id.


                                       4
                     HARIANTO, et al. v. STATE, et al.
                         Decision of the Court

¶11           For example, in Grafitti-Valenzuela ex rel. Grafitti v. City of
Phoenix, 216 Ariz. 454, 460, ¶19–20 (App. 2007), the plaintiff was abducted
from a city bus stop and sexually assaulted. Id. at 456, ¶ 2. Plaintiff sued
on the theory that the city negligently failed to provide protective shelter
and proper lighting at the bus stop. Id. at 459, ¶ 15. The plaintiff’s expert
opined that if the city had taken such action, the plaintiff would not have
been abducted. Id. at 461, ¶ 25. We rejected this opinion as speculative,
finding “no basis in the facts” to infer that the plaintiff’s injuries could have
been prevented by such measures. Id. at ¶ 26. We therefore affirmed the
superior court’s grant of summary judgment to the city. Id. at 456, ¶ 1.

¶12            In this case, Harianto submitted expert opinion evidence from
Dr. Robert Bleyl (“Bleyl”), a traffic engineer, asserting that if ADOT would
have undertaken more robust wrong-way driver mitigation efforts, it is
likely the accident would have been avoided. Bleyl, however, did not base
his opinion on the facts and circumstances of this case, but rather on
conclusions drawn from general statistics and evidence from other states,
particularly California. He opined that because California had adopted
wrong-way countermeasures and experienced a decrease in the number of
wrong-way driving incidents, then the same would likely be true in
Arizona. Bleyl did not analyze any particular stretch of roadway connected
with the accident in evaluating whether ADOT was liable. Indeed, nothing
in Bleyl’s testimony indicates that Horan could have been stopped by
warning signs or other measures because it is unclear how, why, or where
Horan began driving the wrong direction. It is also unclear whether Horan
was even lucid during the incident and capable of understanding and
complying with any such warnings. Bleyl’s unsupported opinion does not
provide any reasonable basis to infer that Horan entered the roadway and
drove the wrong way because the State failed to adopt and implement
further measures to prevent wrong-way driving in general.

¶13           In sum, Bleyl’s testimony is merely speculative and therefore
legally insufficient to create a material question of fact as to whether
ADOT’s efforts, or the lack thereof, were a substantial factor in causing
Harianto’s injuries. See Grafitti, 216 Ariz. at 460, ¶¶ 20–21; Shaner v. Tucson
Airport Auth., Inc., 117 Ariz. 444, 447–48 (App. 1997) (finding that when
causation was based on a chain of inferences only, “the jury would be left
to sheer speculation on the issue”); cf. Badia, 195 Ariz. at 357, ¶¶ 29–30
(“Expert opinions, without more, do not necessarily render a plaintiff’s
allegations of gross negligence triable issues of fact. That is particularly so
when, as here, the expert’s opinions on the issues of . . . causation are largely
conjectural and conclusory.”). A reasonable jury could not infer that
ADOT’s actions were the cause of the accident. Accordingly, we need not


                                       5
                     HARIANTO, et al. v. STATE, et al.
                         Decision of the Court

address whether Horan’s driving was a superseding cause that would also
relieve the State of liability. See Grafitti, 216 Ariz. at 462, ¶ 29.

¶14          The superior court properly granted summary judgment on
Harianto’s claim that ADOT was negligent in failing to take reasonable
measures to prevent wrong-way driving accidents.1

       B.     Statutory Qualified Immunity

¶15           Questions of statutory interpretation, including the
applicability of qualified immunity, are subject to this court’s de novo
review. Smyser v. City of Peoria, 215 Ariz. 428, 432, ¶ 8 (App. 2007). Judicial
construction of governmental immunity statutes “should be restrained and
narrow.” Fidelity Sec. Life Ins. Co. v. State Dep’t of Ins., 191 Ariz. 222, 225,
¶ 7 (1998). Thus, governmental liability is presumed unless an exception
clearly applies. See Doe ex rel. Doe v. State, 200 Ariz. 174, 176, ¶ 4 (2001).
Here, the superior court found that qualified immunity under A.R.S.
§ 12-820.02 precluded Harianto’s claims that the DPS officers involved in
the wrong-way emergency were negligent.

¶16           Section 12-820.02 states:

       A. Unless a public employee acting within the scope of the
       public employee’s employment intended to cause injury or
       was grossly negligent, neither a public entity nor a public
       employee is liable for:

       1. The failure to make an arrest or the failure to retain an
       arrested person in custody.

As previously determined by this court, “failure to make an arrest” includes
the “failure to make an investigatory stop which may or may not lead to an
arrest.” Walls v. Ariz. Dep’t of Public Safety, 170 Ariz. 591, 595 (App. 1991).


1        Because Harianto failed to establish causation relating to ADOT’s
alleged negligence, we need not address whether absolute immunity under
A.R.S. § 12-820.01(A)(2) bars that claim. To the extent Harianto appeals the
superior court’s determination that absolute immunity applied to DPS for
its wrong-way prevention policies and procedures, that argument is
waived. Although the argument is briefly mentioned in Harianto’s opening
brief, it is not developed. See ARCAP 13(a)(7). More importantly, the reply
brief confirms that Harianto “do[es] not, in this appeal, challenge DPS’s
failure to have specific wrong way driving policies/procedures.”


                                       6
                    HARIANTO, et al. v. STATE, et al.
                        Decision of the Court

¶17           Despite the availability of statutory qualified immunity,
public employees are not shielded from liability if their actions are intended
to cause injury or are grossly negligent. A.R.S. § 12-820.02(A). Harianto
does not challenge the superior court’s ruling that qualified immunity
applies to the actions of the individual DPS officers in responding to the
wrong-way emergency under Walls. Instead, Harianto argues qualified
immunity does not apply here because Trooper Schmidt was grossly
negligent in responding to the Harianto accident. As the State points out,
however, Harianto did not make any allegations of gross negligence in the
amended complaint. Regardless, we are not persuaded any genuine
disputes of material fact exist as to whether Schmidt was grossly negligent.

¶18           A public employee acts with gross negligence when such
employee knows or has reason to know that an action or lack thereof
“would lead a reasonable person to realize that his conduct not only creates
an unreasonable risk of bodily harm to others but also involves a high
probability that substantial harm will result.” Walls, 170 Ariz. at 591, 595.
For the question of gross negligence to advance to the jury, evidence of such
negligence “must be more than slight and may not border on conjecture.”
Id.

¶19             Harianto argues that if Schmidt had sped towards the wrong-
way driver, rather than immediately initiating a traffic break, the accident
would not have occurred. The record indicates that when Schmidt received
the call at 4:22 a.m. regarding Horan’s wrong-way driving, he acted
immediately. He began initiating a traffic break in compliance with DPS’s
Highway Operations Manual. He formulated a plan to create a roadblock
with his patrol car to stop Horan once the traffic break was complete.
Nothing about Schmidt’s response suggests gross negligence. It was
Horan’s wrong-way driving, not Schmidt’s reaction, that created a high
probability of harm. Schmidt acted to decrease the probability of harm, and
speculation that a different course of action would have led to different
results is, on this record, mere conjecture. The superior court did not err in
concluding that the evidence cannot support a finding of gross negligence.

       C.     Failure to Train

¶20          In the statement of facts section of his opening brief, Harianto
mentions that DPS failed to adequately train its “dispatchers” to respond to
wrong-way driver incidents. Harianto also suggests that had one of the
dispatchers undertaken various actions, the tragedy would have been
avoided. But because he has provided no legal analysis to demonstrate how
or why the superior court erred, the argument is waived. See State v. Moody,


                                      7
                     HARIANTO, et al. v. STATE, et al.
                         Decision of the Court

208 Ariz. 424, 452, ¶ 101 n.9 (2004) (“In the ‘fact’ section of his brief, [the
defendant] also mentioned [a theory], but he made no argument regarding
it. Merely mentioning an argument is not enough[.]”); ARCAP 13(a)(7)(A)
(stating that an argument must include “contentions concerning each issue
presented for review, with supporting reasons for each contention, and
with citations of legal authorities and appropriate references to the portions
of the record on which the appellant relies”).

¶21           Even assuming his opening brief adequately presents an
argument about negligent failure to train the DPS dispatchers, Harianto
does not indicate, nor does our research reveal, when or where he timely
presented this argument to the superior court. See ARCAP 13(a)(7)(B)
(stating that each contention must contain “references to the record on
appeal where the particular issue was raised”). To be sure, a portion of
Harianto’s supplemental expert disclosure statements included a brief
summary of allegations related to DPS’s dispatcher training. But in
pleadings actually filed with the court—the amended complaint and
summary judgment filings—Harianto did not identify any claim related to
dispatcher liability based on negligent failure to train.

¶22            Harianto’s motion for reconsideration only addressed the
theory in a single sentence: “Here, Plaintiffs also alleged DPS negligently
failed to train the dispatcher.” But raising an argument for the first time in
a motion for reconsideration is insufficient to preserve the issue for our
review. See Evans Withycombe, Inc. v. W. Innovations, Inc., 215 Ariz. 237, 240,
¶ 15 (App. 2006) (“Generally we do not consider arguments on appeal that
were raised for the first time at the trial court in a motion for
reconsideration.”). Harianto therefore waived the argument that DPS
failed to train its dispatchers, because he failed to properly raise it in the
superior court. See Broadband Dynamics, LLC v. SatCom Mktg., Inc., 244 Ariz.
282, 287, ¶ 14 (App. 2018) (declining to consider an “issue because it was
not addressed by the superior court and the facts are not sufficiently
developed to permit a proper legal analysis”); Banales v. Smith, 200 Ariz.
419, 420, ¶ 8 (App. 2001) (finding that a failure to raise an issue in the
superior court waives the issue on appeal).




                                      8
                   HARIANTO, et al. v. STATE, et al.
                       Decision of the Court

                             CONCLUSION

¶23           We conclude as a matter of law that Harianto failed to
establish that ADOT’s alleged negligence proximately caused the injuries
suffered by the occupants in the minivan. We also conclude the alleged
operational negligence of DPS officers is precluded based on statutory
qualified immunity. We therefore affirm the superior court’s judgment.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       9